Citation Nr: 0309210	
Decision Date: 05/19/03    Archive Date: 05/27/03

DOCKET NO.  97-201 33A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased evaluation for a low back 
disability, currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.N. Romero, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1981 to 
December 1986; a prior period of unverified service was 
reported as well.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 RO decision, which 
granted the veteran an increased 20 percent rating for her 
service-connected low back disability.  The veteran appealed 
for a higher rating.  In a January 1999 decision the RO 
increased the evaluation for the low back disability from 20 
to 40 percent disabling, effective the date of the veteran's 
claim for increase.  Inasmuch as the veteran did not indicate 
she was satisfied with this rating, the claim for an 
increased rating remained at issue.  See AB v. Brown, 6 Vet. 
App. 35 (1993).  

In August 2000, the veteran's case came before the Board on 
the same issue of entitlement to an increased rating 
evaluation for a low back disability, currently rated as 40 
percent disabling.  The Board concluded that the schedular 
criteria for a rating in excess of 40 percent were not met, 
and the veteran's claim seeking a higher rating was denied.  
The Board entered the decision in this case on August 29, 
2000.  Thereafter, the veteran appealed to the United States 
Court of Appeals for Veterans Claims (Court).  In a February 
2001 Joint Motion to the Court, the parties (the appellant 
and the VA Secretary) requested that the August 2000 Board 
decision be vacated and the matter remanded for 
readjudication, to include a more adequate statement of the 
Board's reasons or bases for its decision.  By a February 
2001 Order, the Court granted the Joint Motion, and the 
matter was returned to the Board for compliance with 
directives of the motion.

In June 2000 the veteran testified at a VA Central Office 
hearing before the undersigned Veterans Law Judge.

Since the return of the case to the Board by the Court, the 
veteran and her representative appear to be raising 
additional issues which have not been addressed by the RO 
and, therefore, are not properly before the Board.  These 
include entitlement to a higher rating for her service-
connected gynecological disorder, total abdominal 
hysterectomy with bilateral salpingoophorectomy; entitlement 
to service connection for degenerative changes of the hips, 
for fibromyalgia and for a psychiatric disorder, to include 
depression; and entitlement to a total rating by reason of 
individual unemployability due to service-connected 
disabilities.  These matters are directed to the attention of 
the RO for appropriate action.  

The veteran's case was advanced on the Board's docket, 
pursuant to a motion filed under 38 C.F.R. § 20.900 (2002).


REMAND

During the pendency of the veteran's claim, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  In addition, regulations implementing the VCAA were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the veteran's 
claim.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The Board also notes that by regulatory amendment, effective 
September 23, 2002, the schedular criteria for evaluating 
intervertebral disc syndrome were amended.  Where the law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the claimant 
will apply.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  

In order to comply with the requirements of Karnas, the VCAA, 
and the implementing regulations of the VCAA, the Board 
undertook additional development of the veteran's currently 
pending claim, pursuant to 38 C.F.R. § 19.9(a)(2) (2002), 
which authorized the Board to obtain additional evidence, 
clarify evidence, correct a procedural defect and undertake 
additional action essential for a proper appellate decision.  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that the provisions of 
38 C.F.R. § 19.9(a)(2) are invalid because, in combination 
with 38 C.F.R. § 20.1304 (2002), they allow the Board to 
consider additional evidence without having to remand the 
case to the agency of original jurisdiction for initial 
consideration and without obtaining a waiver from the 
claimant of such consideration by the agency of original 
jurisdiction.  Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. 
May 1, 2003).  The Federal Circuit also held that the 
provisions of 38 C.F.R. § 19.9(a)(2)(ii), which authorize the 
Board to render a determination not less than 30 days after 
providing the notice required under 38 U.S.C.A. § 5103(a) 
(2002), are invalid because they are contrary to 38 U.S.C.A. 
§ 5103(b) (2002), which provides the claimant a period of one 
year in which to submit the requested evidence and 
information.  

Furthermore, in accordance with the Board's development 
action, the veteran was afforded VA examination of her back 
in March 2003; the examination report does not address 
certain of the questions which the Board posed in order to 
determine whether an extraschedular rating was in order.  
Another examination is therefore necessary so that the Board 
will be able to comply with remand directives of the Court.  
The Board regrets the additional delay imposed upon the 
veteran.  In this regard, it is noted that a motion to 
advance this case on the Board's docket, pursuant to the 
provisions of 38 C.F.R. § 20.900, was granted by the 
undersigned and it is requested that the RO ensure that all 
action is accomplished as expeditiously as possible.  

In light of these circumstances, the case is REMANDED to the 
RO for the following:  

1.  The RO should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103(a).  The letter 
should specifically request the veteran 
to submit any medical evidence in her 
possession or that she is able to obtain, 
which has not already been furnished to 
the VA, which shows an increase in the 
severity of her service-connected low 
back disability.  The RO must ensure that 
the applicable provisions of the VCAA are 
fully satisfied.  

Within the same letter, the RO should 
also inform the veteran that additional 
VA examination is necessary in order to 
assess the current severity of her low 
back disability.

The RO must inform the veteran that the 
requested information and evidence must 
be received within one year of the date 
of the RO's letter.

2.  The veteran should be requested to 
provide up-to-date information on her 
current work status, including the hours 
she is working weekly, if applicable.  

3.  After associating with the claims 
file all information and evidence 
required to comply with the notice and 
duty to assist requirements of the VCAA, 
please make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded 
neurological/orthopedic examination(s).  
Send the claims folder to the VA 
examiner(s) for review.  Request that the 
examination include all indicated studies 
and tests deemed appropriate, and that 
all clinical findings be reported in 
detail.  Based on the results of the 
examination and after reviewing the 
claims folder, the examiner(s) should 
provide an opinion as to the following 
questions:

(a.).  What is the veteran's range of 
motion for the lumbar spine?  In 
addition, state the normal ranges of 
motion for the lumbar spine, and describe 
each range of motion as normal, slight, 
moderate, or severe.

(b.).  Does the veteran have ankylosis of 
the lumbar spine?  If so, is such 
ankylosis favorable or unfavorable?

(c.).  Is there any listing of the spine?

(d.).  Is there a positive Goldthwait's 
sign?

(e.)  Is there loss of lateral motion 
with osteoarthritis changes or narrowing 
of joint spaces? 

(f.)  Is there any abnormal mobility on 
forced motion?

(g.)  Does the veteran's lumbar spine 
exhibit weakened movement, excess 
fatigability, incoordination, or pain on 
use attributable to the service connected 
disability (if feasible, the examiner 
should note the degree of additional 
range of motion loss due to these 
symptoms, or more specifically, should 
note the degree of movement at which any 
of such symptoms begin)?

(h.)  Does pain significantly limit 
functional ability during flare-ups or 
when the lumbar spine is used repeatedly 
over a period of time (this determination 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups)?

(i.)  Does the veteran have 
intervertebral disc syndrome, and if so, 
is such syndrome mild, moderate, severe, 
or pronounced in degree?

(j.)  If the veteran does have 
intervertebral disc syndrome, what is the 
frequency of any incapacitating attacks 
she might have in terms of weeks and/or 
months?  Does the veteran derive any 
relief from her attacks?  (Incapacitating 
episodes should be considered as periods 
of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  

(k.)  If the veteran does have 
intervertebral disc syndrome, is her 
condition manifested by persistent 
symptoms compatible with sciatic 
neuropathy with characteristic pain, 
demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings 
appropriate to the site of the diseased 
disc?

(l.)  Does the veteran's intervertebral 
disc syndrome result in any incomplete or 
complete paralysis of the sciatic nerve?

(m.)  A list of medications taken for the 
service-connected low back disorder 
should be elicited from the veteran, 
along with any claimed side effects, such 
as drowsiness or memory loss, and the 
examiner(s) should comment on whether any 
such complaints are medically recognized 
side effects of such medication.

(o.)  The examiner should provide an 
opinion on the following: Does the 
veteran's service-connected low back 
disability render her unemployable?  Does 
the veteran's low back disability cause 
marked interference with her employment?  
Has the veteran's service-connected low 
back disability required the veteran to 
undergo frequent periods of 
hospitalization?

If the examiner determines that it is not 
feasible to respond to any of the above 
items, the examiner should explain why it 
is not feasible.  A complete rationale 
for any opinion expressed should also be 
included in the VA examination report, to 
include upon which principles the 
opinion/s are based and citation to the 
evidence of record upon which the opinion 
is based.

4.  The RO should then readjudicate the 
veteran's claim in light of the evidence 
received since the Supplemental Statement 
of the Case issued in January 1999, to 
include that developed by the Board.  
Consideration should be given to whether 
a referral for consideration of an 
extraschedular rating, under 38 C.F.R. 
§ 3.321(b)(1), is in order.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a supplemental statement of 
the case and afford the veteran and her 
representative an appropriate opportunity 
to respond.  Thereafter, the case, to 
include the veteran's vocational 
rehabilitation file, should be returned 
to the Board for further appellate 
action.  

The veteran need take no action until she is otherwise 
notified by the RO.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




